                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

 KATHERINE MARIE ARGUELLO                           Civil No. 2:18-cv-02110-BR

        Plaintiff,
                                                      ORDER TO PAY
        vs.,                                          EAJAFEES

  COMISSIONER SOCIAL
        SECURITY
  Defendant.



Brown, District Court Judge:

       Following my review of Plaintiff's Motion and supporting documentation, and in

        consideration of Defendant's stipulation, based upon the Stipulation of the parties,

       the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, and Plaintiff's EAJA petition,

        it is hereby ordered that EAJA attorney's fees of $13,672.32, expenses in the amount of

        $9.00, and costs in the amount of $6.00 shall be awarded to Plaintiff. Pursuant to Astrue v.

        Ratliff, 130 U.S. 2521 (2010), if it is determined that Plaintiff's EAJA fees are not subject

        to any offset allowed under the Department of the Treasury's Offset Program, then the

        check for EAJA fees shall be made payable to Nancy Meserow, based upon Plaintiff's

        assignment of these amounts to Plaintiff's attorney. Any check for EAJA fees shall be

        mailed to Plaintiff's counsel at the following address:

        Law Office of Nancy J. Meserow
        7540 SW 51 st Ave.
        Portland, OR
        97219.


ORDER to pay EAJA fees- 3:18-cv-02110-BR                                                       Page 1
       IT IS SO ORDERED.


       Dated this _ _ _l____ day


                     ~
        UNITED STATES DISTRICT COURT JUDGE, Anna Brown




Submitted by: Nancy J. Meserow, OSB No. 820895
              Attorney for Plaintiff
              Isl Nancy J. Meserow
              Nancy J. Meserow




ORDER to pay EAJA fees- 3:18-cv-02110-BR                 Page 2
